DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed on 6/24/2021, with respect to claims 1, 3 and 5-7 have been fully considered and are persuasive.  Therefore, the art rejection has been withdrawn.  
However, the Applicant’s amendments and arguments with respect to withdrawn claims 8-17 have been also considered but are not persuasive.  The Applicant asserts that the withdrawn independent claims 8 and 13 have also been amended to incorporate similar feature of claim 4, and thus rejoinder of all withdrawn claims is requested by the Applicant.  In response, upon careful consideration, the Examiner submits that the subject matter of the withdrawn claims with currently amended features as a whole do not contain similar subject matter to claim 1 plus claim 4 and/or claim 7 plus claim 4.  Specifically, the currently amended withdrawn independent claims 8 and 13 do not recite the feature of, among others, “simultaneously output a plurality of the output video signals that have respectively undergone the grayscale compression processes corresponding to the plurality of signal interfaces.”  The independent claim 13 is even broader by omitting the feature of “a process of adding characteristic of system gamma of a reference signal interface when a grayscale compression process of another signal interface other than the reference signal interface is performed.”  As such, the currently amended claims 8-17 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-17 directed to non-elected species without traverse.  Accordingly, claims 8-17 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Note: the Examiner made a phone call and left a message to the Applicant’s representative at 703-413-3000 on June 30, 2021 to request for cancellation of the withdrawn claims 8-17 for the reason stated in section 3 above.  However, the Examiner has not received any response from the Applicant’s representative regarding the request, and therefore the Examiner’s amendment is necessary at this time to place the application in condition for allowance. 
The application has been amended as follows: 
	Claims 8-17 have been canceled. 

Specification
The amendment to specification received on 6/28/2021 has been reviewed and accepted. 

Allowable Subject Matter
Claims 1, 3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the Office Action mailed on 3/25/2021 and the amendment filed on 6/28/2021. As such, the reasons for allowance have been fully addressed and in compliance with MPEP 1302.14(I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NHAN T. TRAN
Primary Examiner
Art Unit 2697



/NHAN T TRAN/Primary Examiner, Art Unit 2697